PER CURIAM.
The issue presented is simply whether the Florida Insurance Guaranty Association, Incorporated, may be served as a private corporation pursuant to Section 48.081, Florida Statutes (1977). The Association is created by statute1 and has been held to be “a public corporation of statewide authority created for public purposes relevantly connected with the administration of government.” O’Malley v. Florida Insurance Guaranty Association, Inc., 257 So.2d 9 (Fla.1971). As such, it is not amenable to service under Section 48.081, Florida Statutes (1977), which is by its terms limited to service upon private corporations.
As a non-profit corporation, the Association has complied with Section 617.023, Florida Statutes (1977), by naming a resident agent. This agent may be served with process. It is in keeping with its character and duties that service of process should be made at one place, just as in the case of insurance companies when sued individually. See Section 624.422, Florida Statutes (1977).
Affirmed.

. See Section 631.55, Florida Statutes (1977).